Citation Nr: 0004007	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to a permanent and total disability rating for pension 
purposes.  

The Board remanded the case back to the RO in November 1996 
and in May 1998 for additional medical development and 
adjudication by the RO.  As the RO has continued to deny the 
claim, it has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was born in April 1951.

3.  The veteran's occupational background includes employment 
in various security positions, traveling with a carnival, 
working as a shipping and receiving clerk, and, currently, 
performing general maintenance for an excavating company.

4.  Service connection has not been established for any of 
the veteran's disabilities.

5.  The veteran's nonservice-connected disabilities consist 
of bronchial asthma (assessed as 30 percent disabling); 
history of duodenal ulcer (assessed as 20 percent disabling); 
degenerative disc disease, lumbosacral spine (assessed as 20 
percent disabling); history of COPD and emphysema (assessed 
as 0 percent disabling), depressive neurosis with immature 
personality (assessed as 0 percent disabling), epicondylitis 
of the left elbow (assessed as 0 percent disabling), 
epicondylitis of the right elbow (assessed as 0 percent 
disabling), hemorrhoids (assessed as 0 percent disabling), 
and status-post right hernia repair (assessed as 0 percent 
disabling).  The combined evaluation for the veteran's 
nonservice-connected disabilities is 60 percent.

6.  Alcohol dependence (in remission) is a disorder that is 
the result of the veteran's own willful misconduct.

7.  The veteran does not have permanent loss of both hands, 
or of both feet, or of one hand and one foot, loss of sight 
in both eyes, and is not permanently helpless or permanently 
bedridden.

8.  The veteran is currently employed, and his permanent 
disabilities are not of sufficient severity to preclude him 
from substantially gainful employment which is consistent 
with his age, educational background, and occupational 
experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.304, 3.342, 4.15, 
4.16, 4.17, 4.114, Diagnostic Codes 5209, 5293, 6602, 6603, 
7099, 7305, 7338, 9326, 9405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In this case, the veteran submitted a claim for entitlement 
to nonservice-connected pension in June 1994.  In support of 
his pension claim, the veteran reported that he suffered from 
pulmonary emphysema, bronchial asthma, and a nervous 
condition.

The veteran was afforded a VA examination in August 1994.  At 
that time, the veteran reported that he was not employed.  
The veteran reported a history of asthma and noted that he 
was currently on medication.  The veteran also reported that 
he underwent a right hernia operation in 1990; that he 
suffered from hemorrhoids; a back problem; and a psychiatric 
disorder.  On physical examination, decreased breath sounds, 
and some crackles and wheezing were noted.  Clinical 
impressions were histories of bronchial asthma and chronic 
obstructive pulmonary disease, and pulmonary emphysema.

In December 1994, the RO denied entitlement to nonservice-
connected pension, finding that the evidence failed to 
demonstrate an evaluation of permanent and total disability.  
The veteran timely appealed that decision, and subsequently 
submitted private medical records dated from 1988 through 
1995 in support of his claim which showed continuous 
treatment for complaints of respiratory distress, as well as 
treatment for complaints of low back pain, bilateral elbow 
pain.  Although the majority of the private medical reports 
pre-date the VA examination of August 1994, an x-ray of the 
lumbar spine in August 1994 showed degenerative disc and 
joint disease at L5-S1.  Diagnosis was a right sacroiliac 
strain.  An April 1995 magnetic resonance imaging (MRI) 
revealed degenerative joint disease at the L5-S1.

The veteran was afforded pulmonary function testing in August 
1998.  The veteran had severe obstructive ventilatory 
impairment with marked improvement after bronchodilators.  
FEV-1 was 60 percent predicted, and FEV1/FVC was 74 percent 
predicted.

In August 1998, the veteran was afforded a VA general medical 
examination, a VA examination for mental disorders other than 
PTSD, and a VA spine examination.  During the general medical 
examination, the veteran reported that he was not currently 
on any medications for his asthma.  The veteran complained of 
shortness of breath at rest and dyspnea on exertion upon 
walking 100 yards.  The reported constant daily wheeze and 
nocturnal wheeze approximately once per week.  The veteran 
reported that his job at Eisenhower Excavating, Inc. requires 
sitting at a desk with minimal physical activity.  The 
veteran gave a history of duodenal ulcer three or four years 
prior, diagnosed by upper GI series.  The veteran complained 
of constant heartburn.

On physical examination, expiratory and inspiratory wheeze 
was present.  Upper GI series showed irritability noted at 
the level of duodenal bulb as well as slight deformity.  
There was also minimal to moderate mucosal thickening at the 
level of the duodenal bulb extending to the first portion of 
duodenal sweep.  No apparent ulcer crater or filling defect 
was identified.  The listed diagnoses were chronic, severe, 
persistent bronchial asthma; and history of duodenal ulcer 
with upper GI series negative for active duodenal ulcer.  In 
the examiner's opinion, the veteran had severe bronchial 
asthma which was aggravated by exertion, cigarette smoking, 
environmental exposure and weather changes.  The veteran was 
employed, and the examiner opined that he was capable of 
working in a sedentary job setting with minimal physical 
activity.

During the veteran's August 1998 VA examination for mental 
disorders, his subjective complaints included shortness of 
breath, back pain, and difficulty with repetitive movements 
of both wrists.  The veteran was not on medication at that 
time.  The examiner noted that a review of the veteran's 
medical records showed a history of asthma, emphysema, 
degenerative arthritis of the lower back, and ulcer disease 
of the small intestine.

With regard to the veteran's occupational history, the 
veteran reported returning to Pontiac Motors in 1971, after 
discharge from service, until 1973.  From 1973 to 1976, the 
veteran did various security stints.  He traveled with a 
carnival from 1976 to 1977.  He worked as a shipping and 
receiving clerk for three years from 1979 to 1983.  The 
veteran was on ADC from 1983 to 1995, reportedly because it 
was difficult form him to find a job as a result of his 
physical problems.  The veteran reported that he had been 
working in general maintenance for Eisenhardt Excavating, 
Inc. for the last three years.

With regard to the veteran's mental status, he complained of 
stress and poor sleep.  On mental status examination, no 
abnormal behavior or abnormal speech patterns were noted.  
Mood was euthymic with a reactive affect.  No thought 
disorder, or evidence of psychosis noted.  The following 
multi-axial diagnosis was rendered: on Axis I, alcohol 
dependence in full sustained remission, and history of 
conduct disorder as a child, but no other diagnosis; on Axis 
II, no diagnosis; on Axis III, emphysema, asthma, low back 
pain; on Axis IV, moderate psychosocial stressors; and on 
Axis V, a GAF of 65.  The examiner noted that the veteran did 
not have any current Axis I diagnosis, and that he had good 
psychological understanding.  The examiner also opined that 
the veteran was somewhat limited secondary to his severe 
financial problems and the inability to sustain good 
employment secondary to physical problems, but that, he has 
overall has made good psychological adjustment.

The veteran's complaints during his August 1998 VA spine 
examination included constant pain in his lower back with 
difficulty sitting down or walking for a long distance.  On 
physical examination of the lumbosacral spine, the pelvis was 
symmetrical and the alignment was normal.  There was no 
scoliosis or dyphosis.  Muscle tone was good in the 
paravertebral area and there were no spasms.  The veteran 
complained of pain on palpation in the lower lumbosacral 
area.  Range of motion study revealed that the veteran 
started complaining of pain at 60 degrees of flexion and 
continued up to 80 degrees with pain but there was no end.  
Extension was 25 degrees when the veteran started complaining 
of pain and continued up to 30 degrees without any end of 
pain.  Right and left lateral flexion was to 25 degrees each, 
with complaints of pain.  Right and left lateral rotation was 
to 25 degrees each, also with complaints of pain.  X-rays of 
the lumbosacral spine revealed showed severe degenerative 
disc disease at L5-S1 level with narrowing and settling.  The 
diagnosis was severe degenerative disc disease of the 
lumbosacral spine producing symptoms, with likelihood of 
spinal stenosis.  The examiner indicated that the veteran's 
low back complaints were consistent with degenerative disc 
disease.  

In a July 1999 RO rating decision, the RO assigned rating to 
the veteran's nonservice-connected disabilities as follows: 
bronchial asthma (assessed as 30 percent disabling); history 
of duodenal ulcer (assessed as 20 percent disabling); 
degenerative disc disease, lumbosacral spine (assessed as 20 
percent disabling); history of COPD and emphysema (assessed 
as 0 percent disabling), depressive neurosis with immature 
personality (assessed as 0 percent disabling), epicondylitis 
of the left elbow (assessed as 0 percent disabling), 
epicondylitis of the right elbow (assessed as 0 percent 
disabling), hemorrhoids (assessed as 0 percent disabling), 
and status-post right hernia repair (assessed as 0 percent 
disabling), with a combined nonservice-connected total of 60 
percent.


Analysis

The veteran's claim is "well grounded," meaning the claim is 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  As all of the evidence that is 
relevant to the claim has been properly developed, the Board 
also finds that VA has satisfied its "duty to assist."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), VA 
disability pension benefits are payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently or totally disabled due to nonservice-connected 
disabilities not the result of his or her own willful 
misconduct. 38 U.S.C.A. § 1521(a) (West 1991).  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life. 38 C.F.R. §§ 3.340(b), 4.15 (1999).  Pension cases must 
be adjudicated applying both "objective" and "subjective 
standards.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

The veteran served on active duty for a period in excess of 
ninety days during the Vietnam era.  Therefore, his 
entitlement to pension, apart from income and net worth 
factors, is determined based on whether or not he is 
permanently and totally disabled as a result of his 
disabilities.  In analyzing a claim for a permanent and total 
disability rating for pension purposes, the initial step is 
to review the rating that has been assigned to each 
disability.  See Roberts v. Derwinski, 2. Vet. App. 387, 390 
(1992).  

At the outset, the Board notes that the record indicates that 
the veteran has a history of alcohol dependence, currently in 
remission.  As a preliminary matter, it should be noted that 
the governing regulations provide that disability pension is 
not payable for any condition due to the veteran's own 
willful misconduct.  38 C.F.R. § 3.301(b) (1999).  
Additionally the regulations set forth that the simple 
drinking of alcohol is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance will be 
considered willful misconduct.  Organic diseases and 
disabilities that are a secondary result of the chronic use 
of alcohol will not be considered of willful misconduct 
origin.  The RO has established that the veteran's alcohol 
and substance dependence are of willful misconduct origin.  
As such, the veteran's alcohol dependence may not be 
considered in determining the total evaluation for assignment 
or the degree of industrial impairment that may be medically 
demonstrated.  Moreover, it should be recognized that the 
veteran's alcohol dependence is currently in remission.

A review of the record reveals that the veteran has no 
service-connected disabilities.  
His principal disabilities which may be considered for 
purposes of determining entitlement to pension benefits are 
bronchial asthma; a history of COPD and emphysema; depressive 
neurosis with immature personality; history of duodenal 
ulcer; degenerative disc disease of the lumbosacral spine; 
bilateral elbow epicondylitis, hemorrhoids; and status-post 
right hernia repair.  In the discussion below, while 
percentage ratings for each of the veteran's known 
disabilities are considered, the Board emphasizes that rating 
these nonservice-connected disorders is solely for the 
purpose of evaluating his claim for a permanent and total 
rating for pension purposes.

Bronchial Asthma

The veteran's asthma, assessed as 30 percent disabling, is 
rated under Diagnostic Code 6602.  Under that code, a 30 
percent rating is assigned where the veteran has an FEV-1 of 
56 to 70 percent predicted, or; has an FEV-1/FVC of 45 to 70 
percent.  In this case, according to the August 1998 
pulmonary function test, the veteran's FEV-1 was 60 percent 
predicted, and FEV1/FVC was 74 percent predicted.  As such, 
the RO's assignment of a 30 percent rating for bronchial 
asthma is correct.


History of Duodenal Ulcer

The veteran's history of duodenal ulcer, assessed as 20 
percent disabling, is rated under Diagnostic Code 7305.  
Under that code, a 20 percent rating is assigned for moderate 
duodenal ulcers with recurring episodes of severe symptoms 
two or three times per year averaging 10 days in duration, or 
with continuous moderate manifestations.  Upper GI series 
showed irritability noted at the level of duodenal bulb as 
well as slight deformity.  There was also minimal to moderate 
mucosal thickening at the level of the duodenal bulb 
extending to the first portion of duodenal sweep.  Although 
no apparent ulcer crater or filling defect was identified, 
the veteran complained of constant heartburn.  As such, the 
RO's assessment of the veteran's continuous moderate duodenal 
ulcer manifestations as 20 percent disabling is correct.

Degenerative Disc Disease of the Lumbosacral Spine

The veteran degenerative disc disease of the lumbosacral 
spine, assessed as 20 percent disabling, is rated under 
Diagnostic Code 5293.  Under that code, a 20 percent rating 
is assigned for moderate limitation of the lumbar spine.  In 
this case, the veteran complained of pain on palpation in the 
lower lumbosacral area.  Range of motion study revealed that 
the veteran started complaining of pain at 60 degrees of 
flexion and continued up to 80 degrees with pain but there 
was no end.  Extension was 25 degrees when the veteran 
started complaining of pain and continued up to 30 degrees 
without any end of pain.  Right and left lateral flexion were 
25 degrees with complaints of pain.  Right and left lateral 
rotation were 25 degrees, also accompanied with complaints of 
pain.  X-rays of the lumbosacral spine showed severe 
degenerative disc disease at L5-S1 level with narrowing and 
settling.  Accordingly, the RO found that the veteran's 
limitation of motion of the lumbar spine was in the moderate 
range.  As such, the RO's 20 percent assessment for 
degenerative disc disease of the lumbosacral spine was 
correct.

Other Nonservice-connected Disabilities

The remainder of the veteran's nonservice-connected 
disabilities were each assessed as 0 percent disabling.  
Specifically, the veteran's history of COPD and emphysema 
(Diagnostic Code 6603); depressive neurosis with immature 
personality (Diagnostic Code 9405); bilateral elbow 
epicondylitis (Diagnostic Code 5209), hemorrhoids (Diagnostic 
Code 7099), and status post right hernia repair (Diagnostic 
Code 7338) are all assessed as 0 percent disabling.  The 
Board finds that while the veteran complains that he suffers 
from these disabilities, the medical evidence reveals no 
manifestations that would warrant any compensable assessment, 
and the veteran has not presented any evidence of any such 
manifestations.  Hence, the Board must conclude that the 
noncompensable evaluation assigned to each of the 
disabilities noted above is appropriate.  

Once it has been determined that the veteran's disabilities 
are correctly rated, the next step in determining whether a 
permanent and total disability rating is warranted is to 
consider whether the veteran has one or more of certain 
disabilities which are considered to be of sufficient 
severity to render the average person totally disabled.  See 
38 U.S.C.A. § 1502(a)(1) (West 1991).  The disabilities which 
are automatically considered to be permanently and totally 
disabling are listed in 38 C.F.R. § 4.15 (1999), and include 
the permanent loss of sight in both eyes, or of both feet, or 
of one hand and one foot, or becoming permanently helpless or 
permanently bedridden.  In this case, however, the veteran 
does not have any of the disabilities that are listed in 38 
C.F.R. § 4.15, nor does he have a disability that is rated as 
totally disabling under the Schedule for Rating Disabilities.  
For these reasons, the Board concludes that the veteran is 
not permanently and totally disabled under the "average 
person" standard of 38 U.S.C.A. § 1502(a)(1) (West 1991).  
See Talley v. Derwinski, 2 Vet. App. 282, 286-7 (1992).

Alternatively, entitlement to a pension may be considered 
under 38 C.F.R. § 4.17 (1999), which provides that all 
veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  However, the 
ratings for the permanent disabilities must meet certain 
minimum requirements which are set forth in 38 C.F.R. § 4.16 
(1999).  That regulation requires that if there is only one 
disability it must be rated as 60 percent disabling or more.  
If there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  The Board notes that the veteran does not 
meet these requirements, as he has one disability which is 
rated as 30 percent disabling, two disabilities which are 
each rated as 20 percent disabling, other disabilities rated 
as 0 percent disabling, and a combined evaluation of only 60 
percent.  Therefore, a permanent and total disability rating 
may not be assigned under 38 C.F.R. §§ 4.16 and 4.17 (1999).

Finally, when a veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, a permanent and total 
disability rating for pension purposes may still be assigned 
under 38 C.F.R. § 3.321(b)(2) (1999) if a veteran is found to 
be unemployable by reason of disability or disabilities, age, 
occupational background, and other related factors.  After 
considering the evidence in relation to this standard, the 
Board determines that a permanent and total rating also may 
not be assigned under this standard.  As was noted above, the 
veteran was born in April 1951.  The veteran's occupational 
background includes experience as a security guard, traveling 
with a carnival, working at Pontiac Motors, and experience as 
a shipping and receiving clerk.  Currently, the veteran is 
employed at Eisenhardt Excavating, Inc., performing general 
maintenance.

The veteran's disability should not preclude all occupations 
that are consistent with his age, education, and occupational 
background.  Although the veteran may not be capable of 
consistently performing any significant physical labor, the 
record reflects no reason why he cannot perform a job 
involving relatively minor physical labor, such as that 
apparently involved in his current general maintenance job.  
Furthermore, and notwithstanding any of the veteran's 
assertions, there is no objective evidence that veteran's 
physical disabilities compromise his job, or render him 
unable to perform it.  It is also significant that no 
physician, occupational rehabilitation specialist, or other 
qualified personnel has rendered an opinion that the veteran 
is unable to work.  In fact, the general medical examiner in 
August 1998 opined that the veteran was capable of working in 
a sedentary job setting with minimal physical activity.  

For all the foregoing reasons, the Board finds that the 
criteria for a permanent and total disability rating for 
pension purposes are not met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

